UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                        ϱͬϭϮͬϮϬϮϭ
Ricardo Gil-Cabrera,

                               Plaintiffs,
                                                             1:20-cv-09493 (LTS) (SDA)
              -against-
                                                             ORDER
Department of Corrections, et al.,

                               Defendants.


STEWART D. AARON, United States Magistrate Judge:

      Following a telephone conference with the parties, it is hereby Ordered as follows:

      1. Plaintiff is reminded that he shall file any opposition to Defendants’ partial motion to

         dismiss (ECF No. 25) no later than June 11, 2021.

      2. No later than May 19, 2021, Defendants shall provide to Plaintiff the written discovery

         produced to date in the similar case of Lee v. Dept. of Corrections et al., No. 20-cv-

         08407. In addition, Defendants shall produce the discovery contemplated in the Letter

         filed at ECF No. 75 in Lee, within five days of production to the Plaintiff in that case.

      3. The Warden or other official in charge of the Vernon C. Bain Center (“VCBC”) shall

         produce plaintiff Ricardo Gil-Cabrera, NYSID No. 12273043Z, on Thursday, July 8, 2021

         at 10:00 a.m., to a suitable location within the VCBC that is equipped with a telephone,

         for the purpose of participating in a conference with the Court and Defendants’

         counsel. If the scheduled time and date presents a hardship, the Warden or the

         Warden’s designee should promptly inform Chambers by calling Courtroom Deputy

         Katherine Lopez at (212) 805-0274. Defendants’ counsel must: (1) send this Order to

         the Warden immediately; (2) contact VCBC to arrange the call and determine the
             telephone number at which Plaintiff will be reachable at the above time and date; and

             (3) at the scheduled time, call (888) 278-0296 (or (214) 765-0479) and enter access

             code 6489745 with Plaintiff on the line.

        The Clerk of Court is respectfully requested to mail a copy of this Order to the pro se

Plaintiff.

SO ORDERED.

DATED:          New York, New York
                May 12, 2021

                                                        ______________________________
                                                        STEWART D. AARON
                                                        United States Magistrate Judge




                                                 2
